Citation Nr: 0639235	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected diabetes.

2.  Entitlement to a separate compensable rating for service-
connected diabetic retinopathy.  

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected diabetic peripheral neuropathy, right 
leg.

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected diabetic peripheral neuropathy, left 
leg.

5.  Entitlement to service connection for a heart disorder as 
secondary to service-connected diabetes.

6.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist, as secondary to service-connected 
diabetes.

7.  Entitlement to service connection for carpal tunnel 
syndrome, left wrist, as secondary to service-connected 
diabetes.

8.  Entitlement to service connection for benign schwannoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
November 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.  

The issues of a separate compensable rating for diabetic 
retinopathy, initial ratings in excess of 10 percent for 
right and left legs diabetic peripheral neuropathy, service 
connection for a heart disorder secondary to diabetes, and 
service connection for a benign schwannoma, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Medical management of the veteran's diabetes mellitus has 
not yet required insulin.  

2.  Probative and competent evidence determined that carpal 
tunnel syndrome of the right and left wrists was not 
proximately related to service-connected diabetes mellitus.  

CONCLUSIONS OF LAW

1.  The criteria have not been met for entitlement to a 
rating in excess of 20 percent for service-connected diabetes 
mellitus.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.120, 
Diagnostic Code 7913 (2006).

2.  Service connection for carpal tunnel syndrome of the 
right and left wrists is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
July 2003, October 2003, and January 2005 letters.

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, July 2003 and October 2003 
letters told the veteran that to establish entitlement to an 
increased evaluation for a service-connected disability, the 
evidence should show that the condition had gotten worse.  
Also, the July 2003 and January 2005 letters provided the 
standards for service connection, and the latter letter also 
told the veteran that a secondary claim required a connection 
between carpal tunnel and diabetes.  Though the veteran had 
not received notification of a disability rating and 
effective date as per Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), it is noted that the denials below render 
any issue regarding a disability rating and effective date 
moot.  Thereby, the veteran has not been prejudiced by a lack 
of notice.  

The veteran received sufficient VCAA notice prior to the 
rating decisions on appeal.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  It is further recognized that in 
order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must also request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 
121.  In this case, the principle underlying the "fourth 
element" has been fulfilled by the January 2005 letter that 
informed the veteran of the following:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to the claim, please send it to 
us."    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the RO obtained comprehensive VA treatment 
records from facilities in Cincinnati and Salt Lake City.  
Also, the veteran underwent VA examinations in November 2003, 
and January 2005, which are sufficient for a decision on the 
claim.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No prejudice 
results in proceeding with the issuance of a final decision 
for the claims decided below.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Legal standards

	Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

	Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including malignant 
schwannoma.  See 38 C.F.R. § 3.307(a)(6)(ii).  

        Diabetes

A review of the record, see 38 U.S.C.A. § 7104, shows that 
the next highest rating of 40 percent is not warranted.  

A rating of 20 percent is assigned when diabetes requires 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  A rating of 40 percent is assigned 
for diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

Diagnostic Code (DC) 7913 provides that complications of 
diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  

An April 2003 VA treatment note from Salt Lake City showed 
that the veteran's diabetes mellitus was poorly controlled, 
and medication was metformin and glyburide.  An April 2003 VA 
general medical examination report reflected the same 
information.

An April 2003 rating decision granted service connection for 
diabetes mellitus with an initial 20 percent rating.  Shortly 
thereafter, in a July 2003 statement, the veteran sought an 
increased rating-he noted that the Cincinnati VAMC had 
suggested that he start using insulin.  In an August 2003 
statement, the veteran reported that his stamina was minimal, 
and he could stand to shower or wash dishes for only 10 to 15 
minutes at a time.

In terms of latter contentions, the record shows that the 
veteran underwent surgery at the Cincinnati VAMC in May 2003.  
Thereafter, a June 2003 VA treatment note from the veteran's 
primary care provider indicated that the veteran had been 
given insulin in the hospital, but the veteran was instructed 
not to take the insulin that had been given to him as his 
sugars were likely higher at that time due to steroid 
treatment and stress of surgery.  Rather, the veteran would 
be continued on metformin glyburide, and rosiglitazone.  In 
July 2003, the veteran complained of a two-month history of 
fatigue, weakness, and occasional dyspnea; the treatment 
provider noted the symptoms were multifactoral involving 
sleep apnea, poorly controlled diabetes, and deconditioning 
following surgery.  

At a November 2003 VA examination, the examiner reviewed the 
claims file, and found that the veteran's present regimen 
consisted of metformin, glyburide, and rosiglitazone.  Also, 
it was noted that the veteran performed home monitoring of 
glucose on a weekly basis, and he had not experienced any 
problems with hypoglycemia.  

A February 2004 VA treatment note contained an Active 
Outpatient Medications List, which contained glyburide, 
metformin, and rosiglitazone, but no insulin.  A January 2005 
primary care note that unless the veteran could modify his 
life significantly, the next step would be to start insulin.  
In February 2005, it was noted that the veteran controlled 
his blood sugars with diet and oral hypoglycemics.  A March 
2005 VA Active Outpatient Medications list had not reflected 
the addition of insulin, and the regimen of metformin, 
glyburide, and rosiglitazone, continued.

Though it appears that the veteran took insulin for a short 
period during a surgical procedure, the record shows that 
insulin has not yet been prescribed for management of his 
service-connected diabetes.  As such, a critical factor for 
the next highest rating of 40 percent is missing, and the 
claim must be denied at this time.  

        Carpal tunnel syndrome, right and left wrists

In November 2004, the veteran asserted that his carpal tunnel 
syndrome was secondary to service-connected diabetes 
mellitus.  

A February 2004 VA treatment note contained the veteran's 
complaint regarding numbness and tingling in the 4th and 5th 
fingers on bilateral hands.  It had been suggested to the 
veteran that the symptoms may have been carpal tunnel, but 
the veteran was very angered by this suggestion, and had not 
felt that that was the case.  The veteran thought that his 
symptoms were being disregarded.  It was noted that the 
veteran had not undergone EMG testing.  

Thereafter, a June 2004 VA EMG consult indicated that the 
veteran had presented with diabetes and hand numbness and 
pain.  Symptoms had been slowly progressive over the past 
year.  Testing revealed an abnormal study; electrodiagnostic 
findings were consistent with a moderate severity median 
neuropathy at the left wrist consistent with carpal tunnel 
syndrome, and moderate to severe median neuropathy at the 
right wrist consistent with carpal tunnel syndrome, and no 
evidence of other significant more diffuse peripheral 
neuropathy noted in the upper extremities.    

In January 2005, the veteran underwent a VA examination, and 
the examiner noted that the claims file had been reviewed.  
The veteran reported that for the last several years his 
hands had been falling asleep, and he experienced pain in his 
thumb, index, and middle finger.  The pain was worse in the 
right hand.  It was a sharp pain that lasted about two hours 
in the morning; moving the hands tended make the pain go 
away.  The examiner noted that in June 2004 nerve studies 
were consistent with carpal tunnel syndrome.  

After physical assessment, including sensory and reflexes 
testing, the examiner stated that it appeared the veteran was 
having symptoms of carpal tunnel syndrome.  The examiner 
explained that carpal tunnel syndrome may be caused by a 
compression of the median nerve at the wrist level between 
the carpal ligament and other structures within the carpal 
tunnel.  Moreover, he explained, this would likely not be 
related to diabetes mellitus, as the diabetes would not be 
causing the compression.  

As the Board cannot generate its own medical conclusion, see 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), this 
probative opinion is relied upon to conclude that an 
etiological relationship has not been shown to exist (as 
legally required) between carpal tunnel syndrome of the right 
and left wrists and service-connected diabetes mellitus.  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(observing that "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches," and "as is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators").

This opinion is sufficient because it provides evidence that 
the examiner reviewed the claims file, performed a physical 
assessment to gather objective findings, and considered the 
veteran's subjective complaints prior to offering an opinion 
that was supported by a rationale.  

Additionally, the veteran's assertion that his carpal tunnel 
syndrome is proximately related to service-connected diabetes 
mellitus cannot be assigned any probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(recognizing that where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible, and lay assertions of medical status do not 
constitute competent medical evidence).  

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  


ORDER

A rating in excess of 20 percent for service-connected 
diabetes mellitus is denied.  

Service connection for carpal tunnel syndrome, right wrist, 
as secondary to service-connected diabetes mellitus, is 
denied.

Service connection for carpal tunnel syndrome, left wrist, as 
secondary to service-connected diabetes mellitus, is denied.


REMAND

Peripheral neuropathy and retinopathy

On his June 2005 VA Form 9, the veteran stated that his 
service-connected neuropathy and retinopathy had all gotten 
much worse.  Given the allegations of worsening disability, 
the veteran should be afforded a new examination to determine 
the current level of severity of his service-connected 
disabilities.  See 38 U.S.C.A. § 5103A(d); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

Heart disorder

In November 2004, the RO received the veteran's claim 
concerning a heart condition as secondary to diabetes 
mellitus.  

A November 2003 VA examination report found no macrovascular 
complication from diabetes, including coronary artery disease 
(with a history of hypertension that had been manifested in 
the past but was not evidently caused by diabetes mellitus), 
or peripheral vascular disease.  

Though VA treatment records (up to May 2005) gathered 
pursuant to this appeal had not focused upon treatment for 
cardiovascular disease (besides hypertension), the veteran's 
representative has asserted in an October 2005 statement in 
lieu of VA Form 646 that the veteran was currently receiving 
treatment at the Salt Lake VAMC for his heart condition.   

As such, the RO should update the record with any recent and 
relevant VA records so that an informed decision concerning 
this appeal can be made.

Benign schwannoma

As noted above, VA regulation provides presumptive service 
connection for malignant schwannoma under 38 C.F.R. § 3.307 
and 38 C.F.R. § 3.309.  

A review of the record shows that veteran had been admitted 
to the Cincinnati VA hospital in May 2003 for an elective 
laminectomy upon discovery of schwannoma.  

In July 2003, the veteran reported to a VA treatment provider 
that he had had a benign tumor removed from his spine.  

A November 2003 VA examiner noted that schwannoma was a 
benign, not malignant, encapsulated neoplasm that occurred 
usually inside the thecal sac of the spine cord.  A physical 
examination revealed limited ranged of motion of the back, 
residual scarring, and numbness, from the surgery. 

A December 2003 VA outpatient treatment note indicated an 
impression of MRI testing two nodular foci of enhancement of 
within the thecal sac, which were worrisome for residual 
tumor.  Also, the assessor stated that "per records from 
Cincinnati, this tumor was a malignant schwannoma."  

A May 2004 neurosurgery clinic note indicated that the 
veteran had had MRIs in November 2003 and May 2004, which had 
shown two small knobbings enhancement at L2 level, 
intradural, unchanged.  The assessor stated that follow-up 
MRIs would be necessary every six months for the foreseeable 
future, and referral was necessary to clarify whether if 
indeed a malignant lesion was possible.  

A June 2004 VA neurosurgery clinic note indicated that the 
veteran was anxious, but was quite stable neurologically.  
The veteran stated that the pathology of the tumor that was 
removed in Cincinnati was that of malignant schwannoma.  The 
attending treatment provider asked that the veteran bring 
those papers in, as it was not in the system.  

A July 2004 treatment note, signed by a VA 
hematology/oncology fellow, stated that a tissue diagnosis 
would confirm residual tumor, and if lesions were too small 
to biopsy then it was suggested that MRIs should be utilized 
to look for progression.  It was noted that lesions had been 
stable from at least November 2003 to May 2004, and 
management would be surgical if there was residual disease as 
there was no role for chemotherapy for malignant schwannoma.  
Thus, the veteran would not need to be seen in the oncology 
clinic.  

An August 2004 follow-up noted indicated "T12-L1, malignant 
schwannoma-s/p removal May 28, 2003."  It was noted that 
the veteran may have a residual tumor.  In March 2005, an 
active problem list continued to identify schwannoma.  In May 
2005, the veteran's medical history included a note of 
malignant schwannoma, status post surgical removal May 28, 
2003.

Given the preceding discrepancy between various references to 
"benign" versus "malignant" schwannoma, a VA examination 
is necessary for the sake of clarification.  See Colvin, 1. 
Vet. App. at 175.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning an initial 
disability rating and effective date.

2.  The RO should obtain any recent 
records (post May 2005) from the Salt Lake 
VAMC.  If warranted upon a review of these 
records, a VA examination should be 
scheduled to determine whether it is at 
least as likely as not that a current 
heart disorder is proximately related or 
due to the veteran's service-connected 
diabetes mellitus.   

3.  The veteran should undergo a VA 
examination for an examiner, with claims 
file review, to assess the current 
severity of his service-connected 
peripheral neuropathy, right and left 
legs.  All appropriate diagnostic testing 
should be performed.  

4.  The veteran should undergo a VA 
examination with an ophthalmologist and 
claims file review to assess the current 
severity of service-connected retinopathy.  
All appropriate diagnostic testing should 
be performed.

5.  The veteran should undergo a VA 
examination with an oncologist, who should 
review the claims file including all 
contrasting opinions, and clarify whether 
the tumor that was removed in May 2003 at 
the Cincinnati VA hospital was, in fact, 
malignant.  Also, the examiner should 
state whether the veteran currently 
suffers from malignant schwannoma.  A 
rationale should be offered in support of 
all opinions.  

6.  Then, the RO should readjudicate the 
veteran's claims for a separate 
compensable rating for service-connected 
diabetic retinopathy; initial ratings in 
excess of 10 percent for service-connected 
diabetic peripheral neuropathy, right and 
left legs, respectively; service 
connection for a heart condition as 
secondary to service-connected diabetes 
mellitus; and service connection for 
benign schwannoma.  If the determination 
of these claim remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


